Citation Nr: 1128081	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from November 1990 to August 1991, with service in the Persian Gulf (Southwest Asia) from January 1991 to July 1991; the Veteran had reserve component service prior to and following his active service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In keeping with Clemons, the Veteran's claim is recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for PTSD was denied in 2005.  After the Veteran perfected his appeal, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f), the regulation governing claims for service connection for PTSD.  The evidentiary standards for establishing the occurrence of an in- service stressor for non-combat Veterans has been liberalized.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010). 

Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Under the amended regulation, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, incoming artillery, rocket, or mortar fire, sniper fire, or the like, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (as amended effective in July 2010).  

The Veteran contends that the base where he was stationed came under rocket, artillery, or small-arms fire.  

In his June 2011 testimony before the Board, the Veteran testified that his unit was stationed at King Kahlid Military City (Saudi Arabia), and he testified that that location was subject to Scud missile attacks while he was there.  Although the missiles were successfully intercepted, there was still danger of shrapnel as well as the attacks, according to the Veteran.  Although no stressor could be verified previously, it appears that, with this additional information, there should be objective information to verify the dates the Veteran was stationed in the Persian Gulf, the location at which his unit was stationed, and the events that occurred at that location.  Thus, the facts related to the Veteran's report of certain stressors should be verifiable.  

The Veteran has also stated that he was assigned to guard duty at times.  The available objective information should be obtained to shed light on the credibility of this information.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct any development necessary, to include obtaining unit records for the Veteran's unit, to determine if they were stationed at King Kahlid Military City, Saudi Arabia, as the Veteran testified in his 2011 Videoconference, and, if so, the AOJ should obtain information about whether there was incoming fire or event which might have triggered fear of hostile action during the period the Veteran and his unit were at that location.  

2.  After conducting any additional development deemed necessary, to include obtaining the Veteran's VA treatment records from September 2006 to the present, the AOJ should reconsider the claim on appeal. 

3.  If the claim cannot be granted based on the evidence after development, the Veteran should be afforded VA psychiatric examination to determine the etiology of any currently diagnosed psychiatric disorder.  Development regarding verification of stressors should be summarized for the examiner.  The claims folder should be reviewed by the examiner, including the Veteran's testimony at the June 2011 videoconference hearing.  Review should be noted in the examination report.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

	(a) Identify each current psychiatric disorder.  The examiner should state whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

	(b) Is it at least as likely as not (a 50 percent probability or more) that the Veteran has a current, diagnosed, psychiatric disorder (to include PTSD, if present) which was incurred during or as a result of the Veteran's military service, to include fear of hostile military or terrorist activity, or, if it pre-existed service, was permanently aggravated in or as a result of service, or has been chronic and continuous since the Veteran's active service?  

In providing the requested opinions, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service. 

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


